DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed July 14, 2021 are acknowledged.
Examiner acknowledges amended claims 1, 2, 18 and 20.
The rejection of claims 1-4 and 8-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 is not commensurate in scope with claims 1 and 5 from which it depends. Claim 1 recites the first fibers and the second fibers are formed from different polymers.  Claim 5 recites that the second fibers comprise carbon fibers.  Carbon fibers are not polymeric fibers.  
	Claim 7 is not commensurate in scope with claims 1 and 5 from which it depends.  Claim 1 recites the first fibers and the second fibers are formed from different polymers.  Claim 5 recites that the second fibers comprise carbon fibers.  Carbon fibers are not polymeric fibers.  Claim 7 recites glass fibers.  Glass fibers are not polymeric fibers.


7.	Claims 1-4 and 8-20 are allowed.  Applicant claims a multilayer, hollow tubular article as claimed in claim 1.  Additionally, Applicant claims a process for forming a multilayer, hollow, tubular article as claimed in claim 18.  Applicant also claims a multi-ply, hybrid composite material as claimed in claim 20
	The closest prior art, Grunden et al., U.S. Pre Grant Publication 2014/0272267, teaches a composite article comprising a first composite comprising a plurality of fibrous plies wherein each of the fibrous plies comprise a plurality of unidirectionally oriented fibers and a second composite comprising a plurality of fibrous plies wherein each of the fibrous plies comprise a plurality of unidirectionally oriented fibers; and wherein the first composite has an areal density of at least 100 g/m2 and the second composite has an areal density of at least 100 g/m2 with the areal density of the first composite being greater than 50% of the total combined areal density of 2; and wherein the second fibrous ply has a fiber areal density of 60 g/m2; and wherein the hybrid composite material is overlapped onto and sealed to itself to form a multilayer, hollow tubular article.  Grunden fails to teach or suggest that the second fibrous ply has a fiber areal density of at least three times the fiber areal density of the first fibrous ply wherein the first fibrous ply has a fiber areal density of 20 g/m2; and wherein the second fibrous ply has a fiber areal density of 60 g/m2 forming a multi-ply, hybrid composite material.

Response to Arguments
8.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786